82 F.3d 422
77 A.F.T.R.2d (RIA) 96-1569
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Billy CASE, Plaintiff-Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 95-16789.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Taxpayer Billy Case appeals pro se the district court's dismissal for lack of subject matter jurisdiction of his complaint seeking the return of taxes that the Internal Revenue Service ("IRS") allegedly wrongfully collected, the release of a federal tax lien, the correction of information provided by the IRS to the California State Franchise Tax Board, and $500,000 in punitive damages.


3
The district court found that Case failed to meet the prerequisites for filing a tax refund suit pursuant to 28 U.S.C. § 1346(a)(1).   For the reasons stated in the district court's order of dismissal, we affirm.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to consider the additional issues which Case raises for the first time on appeal.  See U.S. v. Munoz, 746 F.2d 1389, 1390 (9th Cir.1984).   In addition, we deny Case's "motion for summary judgment."